        Case 2:09-cr-00718-RBS Document 128 Filed 08/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :
                                          :       CRIMINAL ACTION
              v.                          :
                                          :       NO. 09-718
FREDERICK PHILLIPS                        :
                                          :


                                         ORDER


       AND NOW, this 27th day of August 2020, upon consideration of Frederick Phillips’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 120), the

Government’s Response (ECF No. 124), and all documents submitted in support thereof and in

opposition thereto, and consistent with the accompanying Memorandum, it is ORDERED that

the Motion is DENIED.

       IT IS SO ORDERED.

                                                  BY THE COURT:



                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
